UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 7, 2012 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-91436 26-0014658 (State or other jurisdiction incorporation) (Commission File Number) (IRS Employer or Identification No.) 24663 Mound Road, Warren, MI48091 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code 586-486-5308 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 1, 2012, Fairmount Five notified us that it has elected to convert all of its convertible preferred shares into our common shares.As a result of this conversion, we now have 54,539,814 common shares outstanding. Additional information pertaining to the Fairmount Five Convertible Preferred Securities Agreement dated March 9, 2011 is contained in our Current Reports filed with the Commission on March 14, 2011, April 14, 2011, July 11, 2011, September 14, 2011, November 11, 2011, December 16, 2011, February 14, 2012, February 28, 2012, March 29, 2012, April 17, 2012 and May 1, 2012 are incorporated by reference. Item 9.01. Financial Statements and Exhibits None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOLOGY COATINGS, INC. DATE:June 7, 2012 By: /s/ Daniel V. Iannotti Daniel V. Iannotti Vice President, General Counsel & Secretary
